



Exhibit 10.2
dnwordmark72dpi1a06.jpg [dnwordmark72dpi1a06.jpg]




RESTRICTED SHARE AGREEMENT
This Restricted Share Agreement (this “Agreement”) is made and entered into as
of the Date of Grant set forth on the Grant Detail Page by and between Diebold
Nixdorf, Incorporated, an Ohio corporation (the “Company”) and the Participant.
1.Grant of Restricted Shares.


1.1    Grant. Pursuant to Article VI of the 2017 Equity and Performance
Incentive Plan (the “Plan”), the Company hereby issues to the Participant an
Award consisting of the number of Common Shares set forth on the Grant Detail
Page (the “Restricted Shares”), on the terms and conditions and subject to the
restrictions set forth in this Agreement and the Plan. Capitalized terms that
are used but not defined herein have the meaning ascribed to them in the Plan.


1.2    Consideration. The grant of the Restricted Shares is made in
consideration of the services to be rendered by the Participant to the Company
or a Subsidiary.


2.Vesting; Restrictions.


2.1    Vesting. Except as otherwise provided in this Agreement and subject to
the Participant’s continuous service with the Company or a Subsidiary, the
Restricted Shares will vest on the third anniversary of the Date of Grant (such
three (3) year period, the “Restricted Period”).


2.2    Further Restrictions. During the Restricted Period, the Restricted Shares
may not be sold, exchanged, assigned, transferred, pledged or otherwise disposed
of by the Participant except to the Company, except that the Participant’s
rights with respect to such Restricted Shares may be transferred by will or
pursuant to the laws of descent and distribution. Any purported transfer in
violation of the provisions of this Section 2.2 shall be void, and the purported
transferee shall obtain no rights with respect to such Restricted Shares. The
Company in its sole discretion, when and as permitted by the Plan, may waive the
restrictions on transferability with respect to all or a portion of the
Restricted Shares subject to this grant.


3.Termination of Continuous Service.


3.1    Termination for Reasons Other Than for Cause, Death, Disability or After
Satisfying Service Requirements; Engaging in Detrimental Activity. If the
Participant’s continuous service is terminated for any reason other than as set
forth in Section 3.2 or 3.3 or as contemplated by Section 7, or if the
Participant shall engage in any Detrimental Activity (as defined in
Section 4.2), the Participant shall forfeit all Restricted Shares.


3.2    Termination due to Death or Disability or Without Cause. If the
Participant’s continuous service terminates as a result of the Participant’s
death or Disability or if the Participant is terminated other than for Cause (as
defined in Section 4.3), all restrictions stated in Section 2 shall lapse.


3.3    Termination after Satisfying Service Requirements.


(a)If the Participant’s continuous service terminates on or after the date on
which the Participant attains age fifty-five (55), and if on such date the
Participant shall have completed five (5) or more years of continuous service
with the Company or its Subsidiaries, then the Restricted Shares shall continue
to vest in accordance with Section 2.


(b)If the Participant’s continuous service with the Company or a Subsidiary
terminates on or after the date on which the sum of the Participant’s age and
the number of the Participant’s years of continuous service with the Company and
its Subsidiaries on such date equals or exceeds seventy (70), the extent to
which Restricted Shares granted hereby vest shall be determined as if the
Participant’s continuous service had not terminated and the result shall be
multiplied by a fraction, the numerator of which is the number of full and





--------------------------------------------------------------------------------





partial months the Participant continuously served during the Restricted Period
that have not ended (with partial months rounded up to a full month) and the
denominator of which is the total number of full months remaining in the
Restricted Period; provided, however, the Board, upon recommendation of the
Committee, may, in its discretion, increase the number of Restricted Shares that
vest under the foregoing circumstances up to the full amount for service
throughout the Restricted Period.


4.Detrimental Activity.


4.1    Engaging in Detrimental Activity. If the Participant, either during
employment by the Company or a Subsidiary or within one (1) year after
termination of such employment, shall engage in any Detrimental Activity, and
the Board shall so find, and the Participant shall not have ceased all
Detrimental Activity within thirty (30) days after notice of such finding given
within one (1) year after commencement of such Detrimental Activity, the
Participant shall:


(a)Return to the Company all Restricted Shares that the Participant has not
disposed of that vested pursuant to this Agreement within a period of one
(1) year prior to the date of the commencement of such Detrimental Activity, and


(b)With respect to any Restricted Shares that the Participant has disposed of
that vested pursuant to this Agreement within a period of one (1) year prior to
the date of the commencement of such Detrimental Activity, pay to the Company in
cash the value of such Restricted Shares on the date such Restricted Shares
vested.


To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company or a Subsidiary to the Participant, whether as wages,
deferred compensation or vacation pay or in the form of any other benefit or for
any other reason.
4.2    Definition of “Detrimental Activity.” For purposes of this Agreement, the
term “Detrimental Activity” shall include:


(a)    Engaging in any activity, as an employee, principal, agent, or consultant
for another entity, and in a capacity, that directly competes with the Company
or any Subsidiary in any actual product, service, or business activity (or in
any product, service, or business activity which was under active development
while the Participant was employed by the Company if such development is being
actively pursued by the Company during the one (1) year period first referred to
in Section 4.1) for which the Participant has had any direct responsibility and
direct involvement during the last two (2) years of his or her employment with
the Company or a Subsidiary, in any territory in which the Company or a
Subsidiary manufactures, sells, markets, services, or installs such product or
service, or engages in such business activity.


(b)    Soliciting any employee of the Company or a Subsidiary to terminate his
or her employment with the Company or a Subsidiary.


(c)The disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
Subsidiaries, acquired by the Participant during his or her employment with the
Company or its Subsidiaries or while acting as a consultant for the Company or
its Subsidiaries thereafter; provided, however, that nothing in this Agreement
or the Plan limits a Participant’s ability to file a charge or complaint or to
communicate, including by providing documents or other information without
notice to the Company, with the Securities and Exchange Commission or any other
governmental agency or commission (“Government Agency”) or limits a
Participant’s right to receive an award for information provided to any
Government Agency.


(d)The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company and
any Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
Subsidiary to secure a patent, a design registration, a utility model or a
copyright registration where appropriate, in the United States and in any other
countries.







--------------------------------------------------------------------------------





(e)Activity that results in termination for Cause (as defined in Section 4.3).


4.3    Definition of “Cause.” For the purposes of Sections 3 and 4 of this
Agreement, “Cause” shall mean a termination due to the Participant’s:


(a)    Willful failure to substantially perform his or her duties with the
Company (other than any such failure resulting from the Participant’s
Disability), after a written demand for substantial performance is delivered to
the Participant that specifically identifies the manner in which the Company
believes that the Participant has not substantially performed his or her duties,
and the Participant has failed to remedy the situation within fifteen (15)
business days of such written notice from the Company;


(b)    Willful gross negligence in the performance of the Participant’s duties;


(c)    Conviction of, or plea of guilty or nolo contendere, to any felony or a
lesser crime or offense which, in the reasonable opinion of the Company, could
adversely affect the business or reputation of the Company;


(d)    Willful engagement in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise;


(e)    Willful violation of any provision of the Company’s code of conduct;


(f)Willful violation of any of the covenants contained in Article 4 of the
Senior Leadership Severance Plan, if applicable to the Participant;


(g)Act of dishonesty resulting in, or intended to result in, personal gain at
the expense of the Company;


(h)Engaging in any act that is intended to harm, or may be reasonably expected
to harm, the reputation, business prospects, or operations of the Company; or


(i)Engaging in any act that justifies termination of employment with immediate
effect under the local laws applicable to the Participant’s employment
relationship.


For purposes of this definition, no act or omission by the Participant shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Participant’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (i) authority
given pursuant to a resolution duly adopted by the Board; or (ii) advice of
counsel for the Company, shall be conclusively presumed to be done or omitted to
be done by the Participant in good faith and in the best interests of the
Company.
For purposes of this Award, there shall be no termination for Cause pursuant to
subsections (a) through (h) above, unless a written notice, containing a
detailed description of the grounds constituting Cause hereunder, is delivered
to the Participant stating the basis for the termination. Upon receipt of such
notice, the Participant shall be given thirty (30) days to fully cure (if such
violation, neglect, or conduct is capable of cure) the violation, neglect, or
conduct that is the basis of such claim.
5.Rights as Shareholder; Dividends.


5.1    Rights. The Participant shall be the record owner of the Restricted
Shares until the shares of Common Stock are sold or otherwise disposed of, and
shall be entitled to all of the rights of a shareholder of the Company
including, without limitation, the right to vote such shares and receive all
dividends or other distributions paid with respect to such shares.
Notwithstanding the foregoing, any dividends or other distributions shall be
subject to the same restrictions on transferability as the shares of Restricted
Shares with respect to which they were paid.


5.2    Certificates. The Company may issue stock certificates or evidence the
Participant’s interest by using a restricted book entry account with the
Company’s transfer agent. Physical possession or custody of any stock
certificates that are issued shall be retained by the Company until such time as
the Restricted Shares vests.





--------------------------------------------------------------------------------





5.3    Forfeiture. If the Participant forfeits any rights he or she has under
this Agreement in accordance with Section 3, the Participant shall, on the date
of such forfeiture, no longer have any rights as a shareholder with respect to
the Restricted Shares and shall no longer be entitled to vote or receive
dividends on such shares.


6.Adjustments. The Restricted Shares may be adjusted or terminated in any manner
as contemplated by Article XII of the Plan.


7.Change in Control.


7.1    Acceleration of Vesting. Notwithstanding any provision of this Agreement
to the contrary, if a Change in Control occurs after the Date of Grant and
before the end of the Restricted Period and the Participant’s continuous service
with the Company or a Subsidiary is terminated by the Company other than for
Cause (as defined in Section 7.3) (other than for death or Disability) or by the
Participant for Good Reason (as defined in Section 7.4), in either case, prior
to the end of the Restricted Period, then the restrictions stated in Section 2
shall lapse.


7.2    Business Combination. Notwithstanding anything in this Section 7 to the
contrary, in connection with a Business Combination (as defined in the Plan) the
result of which is that the Company’s Common Shares and voting stock exchanged
for or becomes exchangeable for securities of another entity, cash or a
combination thereof, if the entity resulting from such Business Combination does
not assume the Restricted Shares evidenced hereby and the Company’s obligations
hereunder, or replace the Restricted Shares evidenced hereby with a
substantially equivalent security of the entity resulting from such Business
Combination, then the restrictions stated in Section 2 shall lapse as of the day
immediately prior to the date of such Business Combination.


7.3    Definition of “Cause.” For purposes of Section 7.1 of this Agreement,
“Cause” means that the Participant has committed:


(a)an intentional act of fraud, embezzlement or theft in connection with his or
her duties or in the course of his or her employment with the Company or any
Subsidiary;


(b)intentional wrongful damage to property of the Company or any Subsidiary;


(c)intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary;


(d)intentional wrongful engagement in any competitive activity which would
constitute a material breach of the duty of loyalty (“Competitive Activity”);
and any such act shall have been materially harmful to the Company and its
Subsidiaries taken as a whole. No act, or failure to act, on the part of the
Participant shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Participant not in good faith and without reasonable
belief that his or her action or omission was in or not opposed to the best
interest of the Company and its Subsidiaries.


7.4    Definition of “Good Reason.” For purposes of Section 7.1 of this
agreement, “Good Reason” means:


(a)    failure to elect, reelect or otherwise maintain the Participant in the
offices or positions in the Company or any Subsidiary which the Participant held
immediately prior to a Change in Control, or the removal of the Participant as a
director of the Company (or any successor thereto) if the Participant shall have
been a director of the Company immediately prior to the Change in Control;


(b)    a material reduction in the nature or scope of the responsibilities or
duties attached to the position or positions with the Company and its
Subsidiaries which the Participant held immediately prior to the Change in
Control, a material reduction in the aggregate of the Participant’s base pay and
incentive pay opportunity received from the Company, or the termination of the
Participant’s rights to any material employee benefits to which he or she was
entitled immediately prior to the Change in Control or a material reduction in
scope or value thereof without the prior written consent of the Participant;


(c)    the liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or a significant portion of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization or otherwise) to which all or a significant
portion of its business and/or





--------------------------------------------------------------------------------





assets have been transferred (directly or by operation of law) shall have
assumed all duties and obligations of the Company under this Agreement; or


(d)    the Company shall relocate its principal executive offices, or the
Company or any Subsidiary shall require the Participant to have his or her
principal location of work changed, to any location which is in excess of fifty
(50) miles from the location thereof immediately prior to the Change in Control
or the Company or any Subsidiary shall require the Participant to travel away
from his or her office in the course of discharging his or her responsibilities
or duties hereunder significantly more (in terms of either consecutive days or
aggregate days in any calendar year) than was required of him or her prior to
the Change in Control without, in either case, the Participant’s prior written
consent.


The Participant is not entitled to assert that his or her termination is for
Good Reason unless the Participant gives the Company written notice of the event
or events that are the basis for such claim within ninety (90) days after the
event or events occur, describing such claim in reasonably sufficient detail to
allow the Company to address the event or events and a period of not less than
thirty (30) days after to cure the alleged condition.
8.Withholding. The Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the Restricted Shares and to take all such other action as the
Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. The Committee may permit the Participant to satisfy any
federal, state or local tax withholding obligation by any of the following
means, or by a combination of such means:


(a)tendering a cash payment;


(b)authorizing the Company to withhold Common Shares from the Common Shares of
Common Shares otherwise issuable or deliverable to the Participant as a result
of the vesting of the Restricted Shares; provided, however, that no Common
Shares shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or


(c)delivering to the Company previously owned and unencumbered Common Shares.


9.Election Under Section 83(b) of the Code.


(a)The Participant understands that Section 83 of the Code taxes as ordinary
income and the Fair Market Value of the Common Shares as of the date on which
the Common Shares are “substantially vested,” within the meaning of Code Section
83. In this context, “substantially vested” means that the restrictions on such
Common Shares have lapsed and are vested. The Participant understands that he or
she may elect to have his or her taxable income determined at the time he or she
acquires the Common Shares rather than when and as the restrictions on the
Common Shares lapse by filing an election under Section 83(b) of the Code with
the Internal Revenue Service no later than thirty (30) days after the Date of
Grant. The Participant understands that failure to make a timely filing under
Code Section 83(b) will result in his or her recognition of ordinary income, as
the restrictions on the Common Shares lapse, on the Fair Market Value of the
Common Shares at the time such restrictions lapse. The Participant further
understands, however, that if Common Shares with respect to which an election
under Section 83(b) has been made are forfeited, such forfeiture will be treated
as a sale on which there is realized a loss equal to the excess (if any) of the
amount paid (if any) by the Participant for the forfeited Common Shares over the
amount realized (if any upon their forfeiture). If the Participant has paid
nothing for the forfeited Common Shares and has received no payment upon their
forfeiture, the Participant understands that he or she will be unable to
recognize any loss on the forfeiture of the Common Shares even though the
Participant incurred a tax liability by making an election under Code Section
83(b).


(b)The Participant understands that he or she should consult with his or her tax
advisor regarding the advisability of filing with the Internal Revenue Service
an election under Section 83(b) of the Code, which must be filed no later than
thirty (30) days after the Date of Grant of the Common Shares pursuant to this
Agreement. Failure to file an election under Section 83(b), if appropriate, may
result in adverse tax consequences to the Participant. The Participant
acknowledges that he or she has been advised to consult with a tax advisor
regarding the tax consequences to the Participant of the acquisition of Common
Shares hereunder. ANY ELECTION UNDER CODE SECTION 83(b) THE PARTICIPANT WISHES
TO MAKE MUST BE FILED NO LATER THAN THIRTY (30) DAYS AFTER THE DATE OF GRANT.
THIS TIME PERIOD CANNOT





--------------------------------------------------------------------------------





BE EXTENDED. THE PARTICIPANT ACKNOWLEDGES THAT TIMELY FILING OF A CODE SECTION
83(b) ELECTION IS THE PARTICIPANT’S SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER
BEHALF.


(c)The Participant will notify the Company in writing, in a form and manner
prescribed by the Company within thirty (30) days if the Participant files an
election pursuant to Section 83(b) of the Code.


10.Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Participant understands that
the Company is under no obligation to register the shares of Common Stock with
the Securities and Exchange Commission, any state securities commission or any
stock exchange to effect such compliance.


11.Legends. A legend may be placed on any certificate(s) or other document(s)
delivered to the Participant indicating restrictions on transferability of the
shares of Restricted Shares pursuant to this Agreement or any other restrictions
that the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any applicable federal
or state securities laws or any stock exchange on which the shares of Common
Stock are then listed or quoted.


12.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Restricted Shares may be transferred by will or the laws of descent or
distribution.


13.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.


14.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Restricted Shares, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Participant’s material rights under
this Agreement without the Participant’s consent.


15.Continuous Service. For purposes of this Agreement, the continuous service of
the Participant with the Company or a Subsidiary shall not be deemed
interrupted, and the Participant shall not be deemed to have ceased to be an
associate of the Company or any Subsidiary, by reason of the transfer of his or
her employment among the Company and its Subsidiaries. For the purposes of this
Agreement, leaves of absence approved by the Chief Executive Officer of the
Company for illness, military or governmental service, or other cause, shall be
considered as employment.


16.Participant’s Acknowledgment. In accepting the grant, the Participant (you)
acknowledges that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, suspended or terminated by the
Company at any time, as provided in the Plan and this Agreement; (b) the grant
of the Restricted Shares is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Shares, or
benefits in lieu of Restricted Shares, even if Restricted Shares have been
granted repeatedly in the past; (c) all decisions with respect to future grants,
if any, will be at the sole discretion of the Company; (d) your participation in
the Plan is voluntary; (e) the Restricted Shares are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and the Restricted Share grant is an extraordinary item which
is outside the scope of your employment contract, if any; (f) in the event that
you are an employee of a Subsidiary of the Company, the grant will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the grant will not be interpreted to form an employment contract
with the Subsidiary that is your employer; (g) the future value of the
underlying Common Shares is unknown and cannot be predicted with certainty; (h)
no claim or entitlement to compensation or damages arises from forfeiture or
termination of the Restricted Shares or diminution in value of the Restricted
Shares or the Common Shares and you irrevocably release the Company, its
affiliates and its Subsidiaries from any such claim that may arise; and (i)
notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of your employment, your right to receive
Restricted Shares and vest in Restricted Shares under the Plan, if any, will
terminate effective as of the date that you are no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar





--------------------------------------------------------------------------------





period pursuant to local law); furthermore, in the event of involuntary
termination of employment, your right to vest in the Restricted Shares after
termination of employment, if any, will be measured by the date of termination
of your active employment and will not be extended by any notice period mandated
under local law.


17.Data Privacy. The Participant (you) hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.


You understand that the Company Group holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Common Shares or directorships held in the
Company, details of all Restricted Shares or any other entitlement to Common
Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Common Shares acquired.
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
18.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.


19.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Shares subject to all of the
terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the grant or
vesting of the Restricted Shares or disposition of the underlying shares and
that the Participant has been advised to consult a tax advisor prior to such
grant, vesting or disposition. This Agreement is subject to the terms and
conditions of the Plan.


20.Governing Law. The validity, construction, interpretation, and enforceability
of this Agreement shall be determined and governed by the laws of the State of
Ohio, USA without giving effect to the principles of conflicts of law. For the
purpose of litigating any dispute that arises under this Agreement, the parties
hereby consent to exclusive jurisdiction and agree that such litigation shall be
conducted in the federal or state courts of the State of Ohio, USA.


The parties have executed this Agreement on the terms and conditions set forth
herein as of the Date of Grant.




                                            
Participant








DIEBOLD NIXDORF, INCORPORATED









